UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 01-6679



In Re:   KEITH DESMOND WRIGHT,

                                                        Petitioner.



                 On Petition for Writ of Mandamus.
                  (CA-98-355-3-OV, CR-94-95-6-3-V)


Submitted:   June 21, 2001                  Decided:   July 5, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Keith Desmond Wright, Petitioner pro se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Keith Desmond Wright filed a petition for a writ of mandamus

seeking an order compelling the district court to review his motion

to dismiss on the merits or to release him from federal custody

immediately.   We deny the petition.

     A writ of mandamus is a drastic remedy to be used only in

extraordinary circumstances. See Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976) (writ of mandamus).       Relief under this

writ is only available when there are no other means by which the

relief sought could be granted, see In re Beard, 811 F.2d 818, 826

(4th Cir. 1987), and it may not be used as a substitute for appeal.

See In re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

The party seeking relief carries the heavy burden of showing that

he has “no other adequate means to attain the relief he desires”

and that his right to such relief is “clear and indisputable.”   See

Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).

     Wright has not made such a showing.    Accordingly, we deny his

petition for a writ of mandamus.       Wright’s motion to proceed in

forma pauperis is granted.   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.



                                                     PETITION DENIED


                                 2